


    


FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDMENT, dated this 8th day of March, 2013, is made by and between The
Connecticut Water Company, a Connecticut corporation having its principal place
of business in Clinton, Connecticut (“Company”), Connecticut Water Service,
Inc., a Connecticut corporation and holder of all of the outstanding capital
stock of Company (“Parent”), and Kristen A. Johnson, a resident of Broad Brook,
Connecticut (“Employee”),
W I T N E S S E T H:
WHEREAS, the Employee, Company and Parent entered into an amended and restated
Employment Agreement; and
WHEREAS, the parties wish to amend the Agreement in the particulars set forth
below;
NOW, THEREFORE, Company, Parent and Employee agree as follows:
1.The following subparagraph (g) is added to Paragraph 5 of the Agreement:
“(g)    Stay-on Bonus: (i) If Employee is employed on a date on which the Board
of Directors of Company or Parent approves a transaction described in clause
(iii) of Paragraph 1(b) and the shareholders of Company or Parent, as
applicable, subsequently approve such transaction, provided that such
transaction qualifies as a “change in control event” for Company and/or Parent
within the meaning of Section 409A of the Internal Revenue of 1986 Code and
regulations issued thereunder (the “Code”), Employee shall receive a lump sum
equal to the base salary of Employee, at the rate in effect immediately prior to
such date, plus an amount equal to the target percentage of the midpoint of
Employee's salary grade under the Company's Officers Incentive Program for the
year in which such date occurs; provided Employee is employed on the fifth (5th)
day following the closing of such transaction. Payment hereunder shall be made
on the fifth (5th) business day following the closing of such a transaction.
(ii) If the Employee separates from service from the Company following such
approval by the applicable Board of Directors of a transaction described in
subparagraph (i) of this subparagraph (g) (provided that such transaction
qualifies as a “change in control event” for Company and/or Parent within the
meaning of Section 409A of the Code and regulations issued thereunder), and
prior to the fifth (5th) day following the closing of such transaction for any
reason other than for Cause, or Employee's death, or Employee's attainment of
age sixty-five (65), or if Employee's




--------------------------------------------------------------------------------




employment is terminated during such period by reason of Employee's Disability,
or if Employee shall voluntarily terminate Employee's employment during such
period for Good Reason, then, in addition to the amounts payable to Employee
pursuant to Section 7, Employee shall be paid a lump sum equal to the base
salary of Employee, at the rate in effect immediately prior to the date of
termination, plus an amount equal to the target percentage of the midpoint of
Employee's salary grade under the Company's Officers Incentive Program for the
year in which termination occurs. If the Employee is a “specified employee,” as
that term is defined under Section 409A of the Code and regulations issued
thereunder at the time she incurs a separation from service, prior to payment
under (ii), payment under (ii) shall be made on the later of the first day of
the seventh (7th) month following the Employee's termination of Employment, or
on the fifth (5th) business day following the closing of such transaction. If
the Employee is not a specified employee, payment under (ii) shall be made on
the fifth (5th) business day following the closing of such transaction.”
2.
The following new Paragraph 13A is added to the Agreement:

“13A. Limitation on Payments.
In the event that:
(a)    the aggregate payments or benefits to be made to Employee pursuant to
this Agreement, together with other payments and benefits which Employee has a
right to receive from the Parent, the Company and any affiliated entities, which
are deemed to be parachute payments as defined in Section 280G of the Internal
Revenue Code of 1986 and regulations issued thereunder (the “Termination
Benefits”), would be deemed to include an “excess parachute payment” under
Section 280G of said Code; and
(b)    if such Termination Benefits were reduced to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three times the Employee's “base amount,” as determined in
accordance with said Section 280G of the Code, and the Non-Triggering Amount,
less the product of the marginal rate of any applicable state and federal income
tax and the Non-Triggering Amount, would be greater than the aggregate value of
the Termination Benefits (without such reduction) minus (A) the amount of tax
required to be paid by the Employee by Section 4999 of the Code and further
minus (B) the product of the Termination Benefits and the marginal rate of any
applicable state and federal income tax,
then the Termination Benefits shall be reduced to the Non-Triggering Amount. The
determination of whether such a reduction is required will be made at the
expense of the Company by the Company's independent accountants or benefits
consultant. If a reduction is required, the Company shall determine how the
reduction among the Termination Benefits shall be allocated until the reduction
is fully accomplished.
(c)    This provision is intended to follow the “best of net” or “best-net
cutback” approach.”
3.Except as hereinabove modified and amended, the Agreement shall remain in full
force and effect.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Company and Parent have caused this Agreement to be executed
by an authorized officer, and Employee has hereunto set Employee's hand.
THE CONNECTICUT WATER COMPANY






By                             
Date




CONNECTICUT WATER SERVICE, INC.






By     /s/ Kristen A. Johnson                        
Date March 8, 2013






                                                    
Date    March 8, 2013                 Kristen A. Johnson












